This appeal was filed herein August 23, 1932, and on November 2, 1932, plaintiffs in error filed brief. The defendants in error have filed no brief herein, and have offered no excuse for their failure to do so.
Upon the authority of the opinion of this court many times decided, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the lower court. The authorities cited reasonably sustain the assignments of error. The cause is reversed and remanded, with directions to the trial court to vacate the order and judgment of the court and to dismiss the cause.